Citation Nr: 0517227	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for discogenic disease 
of the cervical spine, including incipient spurs.

2.  Entitlement to service connection for failed back 
syndrome of the lumbar spine, including degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from October 1975 to October 
1978.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
discogenic disease of the cervical spine, including incipient 
spurs, and for failed back syndrome of the lumbar spine, 
including degenerative arthritis.

Unfortunately, these claims must be further developed before 
the Board can decide this appeal.  So, for the reasons 
explained below, these claims are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part concerning these claims. 

In an October 2003 statement (in lieu of a VA Form 646), the 
veteran's representative appears to raise an additional claim 
for service connection for residuals of a head injury.  This 
additional issue, however, has not yet been adjudicated by 
the RO - much less denied and timely appealed to the Board.  
38 C.F.R. § 20.200 (2004).  So it is referred to the RO for 
appropriate development and consideration.


REMAND

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  The Board realizes that he 
was provided a letter in November 2003 containing an 
explanation of the evidence needed to show his entitlement to 
service connection.  However, the RO did not provide an 
adequate explanation of the provisions of the VCAA, including 
notice of his rights and responsibilities under this law and 
whose ultimate responsibility - his or VA's, it is in 
obtaining the supporting evidence.  So that letter did not 
comply with the VCAA.  See also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  And the Board, itself, 
cannot correct this procedural due process deficiency; 
rather, the RO must.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Additionally, the veteran was afforded a VA general medical 
examination in July 2001 in connection with his claims, and 
the report of that evaluation is on file.  But there is no 
indication the VA examiner reviewed the veteran's claims file 
for his pertinent medical history, and the VA examiner also 
failed to provide an opinion as to whether the veteran's 
current discogenic disease of the cervical spine, including 
incipient spurs, and his current failed back syndrome of the 
lumbar spine, including degenerative arthritis, were incurred 
or aggravated by his military service.  Concerning this, the 
veteran's service medical records show that, in October 1977, 
he injured his back and neck when he fell against a tree.  X-
rays were negative for a fracture of the cervical spine, but 
there was marked cervical spasm on examination.  Other 
October 1977 treatment notes indicate he was seen several 
times for complaints of low back pain following the fall, 
including after wearing 30 pounds of heavy gear.  Diagnoses 
included lumbar paravertebral strain and recurrent low back 
pain.  His military service ended in October 1978.

In January 1994, the veteran was treated for complaints of 
pain and numbness in his arms and hands, radiating from his 
shoulders.  At that time, he reported that he had a 14-year 
history of working as a carpenter.  Also, VA has treated him 
for chronic low back pain since May 2000.  In June 2000, he 
reported that he was "twisted" when mugged, resulting in 
pain from his left buttock to the back of his left ankle when 
he laid down to sleep.



Because of the documented pathology in service, and looming 
questions about the cause of the symptoms he has experienced 
since his discharge from the military, another VA examination 
is needed to obtain a medical opinion indicating whether the 
cervical and lumbar conditions at issue are causally or 
etiologically related to the veteran's service in the 
military - as opposed to the incidents that have occurred 
since service.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran a VCAA letter 
addressing his claims of entitlement to 
service connection for discogenic disease 
of the cervical spine, including 
incipient spurs, and for failed back 
syndrome of the lumbar spine, including 
degenerative arthritis.  
The prior letter, sent in November 2003, 
is insufficient.  The VCAA letter must 
include notification of whose specific 
responsibility - his or VA's, it is for 
obtaining the supporting evidence.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning these claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).

And the veteran must be given an 
opportunity to supply additional 
information, evidence, and/or argument 
in response and to identify additional 
evidence for VA to obtain regarding his 
claims.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion concerning the cause of 
his discogenic disease of the cervical 
spine, including incipient spurs, and the 
cause of his failed back syndrome of the 
lumbar spine, including degenerative 
arthritis.  The VA examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) these disorders 
are related to his service in the 
military and the treatment for low back 
pain and cervical spasm following his 
fall against a tree during service, 
in particular.  Also bear in mind, 
however, he also complained of low back 
pain following a mugging in June 2000.  
The examiner should also consider the 
veteran's occupational, recreational, and 
medical history prior to and since his 
active service.  So an opinion is needed 
to determine what incident, in service or 
after, is the cause of his current 
discogenic disease of the cervical spine, 
including incipient spurs, and his 
current failed back syndrome of the 
lumbar spine, including degenerative 
arthritis - including whether perhaps 
both are contributing factors.  And to 
facilitate making this determination, 
please review all relevant evidence in 
his claims file, including a copy of this 
remand.  Conduct all diagnostic testing 
and evaluation needed to make this 
determination.  Please explain the basis 
of the opinion.  

*If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.



3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefits sought are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




